Citation Nr: 0320337	
Decision Date: 08/15/03    Archive Date: 08/25/03	

DOCKET NO.  00-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburg 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
wrist scar as a residual of the removal of a ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision, which, 
in pertinent part, denied the veteran's claim seeking 
entitlement to increased (compensable) rating for the 
residual right wrist scar.

In September 2002, the Board undertook additional development 
of this issue pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (2002).


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in January 2003, the veteran was notified that the 
Board would be undertaking additional development with 
respect to the issue currently on appeal pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
connection with this development, the Board obtained and 
associated with the claims file the VA (orthopedic and 
dermatology) examination reports, dated in June 2003.  
However, full compliance with the Board's directives as 
regards the dermatology examination was not accomplished, in 
that the examiner did not address all of the questions 
relative to evaluating the level of disability associated 
with the residual right wrist scar.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Additionally, the Board observes that during the pendency of 
this appeal, the regulations governing the evaluation of skin 
diseases to include scars, 38 C.F.R.      § 4.118, Diagnostic 
Codes 7800-7805, were revised, effective July 31, 2002.  See 
67 Fed. Reg. 49590-49599 (2002).  According to the United 
States Court of Appeals for Veterans' Claims ("Court") 
ruling in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulations change after a claim has 
been filed, but before the administrative judicial appeal 
process has been concluded, the version most favorable to the 
claimant shall apply.

Thus, where the record does not adequately reveal the current 
state of the veteran's disability, fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A; 
Seals v. Brown, 8 Vet. App. 291, 295, citing Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Adjudicators must 
apply rating criteria to the evidence, so the examination 
should address the rating criteria as well.  Massey v. Brown, 
7 Vet. App. 204, 207-8 (1994).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim of entitlement to 
an increased (compensable) rating for a 
right wrist scar, as a residual of the 
removal of a ganglion cyst.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and severity of his service-
connected residual right wrist scar.  All 
clinical findings must be reported in 
detail.  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination.  The 
examiner must report that the claims 
folder has been reviewed.  The examiner 
must specifically comment as to whether 
the veteran's right wrist scar, as a 
residual of a ganglion cyst, is:

	(a) poorly nourished with repeated 
ulcerations?

	(b) tender and painful on objective 
examination?

(c) associated with underlying soft 
tissue damage, or causes limitation 
of motion of the right wrist joint?  
If so, does the scar involve an area 
or areas exceeding 6 square inches 
(39 square centimeters), 12 square 
inches (7 square centimeters), 72 
square inches (465 square 
centimeters), or 144 square inches 
(929 square centimeters)?  If not, 
does the scar involve an area or 
areas of 144 square inches (929 
square centimeters) or greater; or 
is there frequent loss of covering 
of the skin over the scar?

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
the RO is asked to review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and its 
implementing regulations are fully 
complied with and satisfied.  After 
undertaking any additional development 
deemed essential, the RO should 
readjudicate, in light of the additional 
evidence, the issues of entitlement to an 
increased (compensable) rating for a 
right wrist scar, as a residual of the 
removal of a ganglion cyst.

If the claim remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a regional opportunity to 
respond.  Thereafter, the case should be returned to the 
Board if in order.  The Board intimates no opinion as to the 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



